DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10, 14, 25 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. (US 5,550,452) in view of Robinson et al. (US 2006/0289654).
Re claims 1 and 35, Shirai discloses a cradle 12 for wireless charging a device including a first portion 18 containing a power receiving coil 16 to be charged having, inter alia, a first seat 78 adapted to house the first portion of the device, the first seat having a plurality of walls, one of the walls 78 being movable from a first operative position held when the first portion of the device is not inserted in the first seat (i.e. fig 1A) to a second operative position held when the first portion of the device is inserted in the first seat (i.e. fig 1B) and a power transmitting coil 14 located in the movable wall adapted to transmit power.  However Shirai does not specifically disclose the device being an optical information reader (i.e. Shirai device is generic load).  Having any type of portable wireless charging devices including the claimed optical reader to be wirelessly charged would have been a common knowledge in the art because it is more convenience and more reliable with respect to the charging contacts (i.e. repeat removing and inserting the charging device connectors to physical connectors of the chargers would eventually wear down the connecting point; wireless connection solved this dilemma).  Robinson teaches a portable device of an optical reader to be charged.  
Re claim 3, the first portion of the device abutted the movable wall of the charger when placed in charger.  See fig 1B.
Re claim 4, the walls of the charger are aligned with the first portion of the device (i.e. if not aligned, the device would not fit in the movable slot of the charger).  See fig 1B.
Re claim 10, the base plate 26 including the first seat, a slidable element (i.e. shown as spring hook connected to the underside of the movable seat) such the base plate and the slidable element moved from loaded position to unloaded position and vice versa and an actuator 106 adapted to translate the movable wall and is connected to the slidable element.
Re claim 14, the movable wall is connected to a spring 108 having a first and second positions and is biased to return to the first or second position due to the wall movement.
Re claims 25 and 35, a stationary base part 12 including a wall housing a power transmitting coil 14 which is adapted to inductively transmit power when the first portion 18 is inserted in the seat 78, the seat having a plurality of walls (i.e. fig 1B), a base plate 26 comprising the seat 78 and adapted to move with respect to the base part 12 when the device is inserted or removed and the movement is caused by the action of the weight of the device and a biasing element 106 movable from the unload to load 
Re claim 33, the wall housing 24,28 of the power receiving coil is located at the boundary of the first seat (i.e. so the device can be fitted in the seat).
Re claim 34, the wall housing 24,28 of the power receiving coil is a geometrical continuation of the seat wall (i.e. otherwise the device would not fit inside the movable cradle seat).

Allowable Subject Matter
Claims 5, 8, 11, 13, 15, 19, 20, 23, 24, 27 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.



/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087